Exhibit 10.1




AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”), dated as of
September 24, 2018, by and among VICI Properties 1 LLC, a Delaware limited
liability company (the “Borrower”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”) and Goldman Sachs Bank USA, as
Administrative Agent. All capitalized terms used herein (including in this
preamble) and not otherwise defined herein shall have the respective meanings
provided such terms in the Credit Agreement referred to below.
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of December 22, 2017, among the Borrower, the other parties thereto, the lenders
party thereto from time to time and the Administrative Agent (the “Credit
Agreement” and, as amended by this Amendment No. 1, the “Amended Credit
Agreement”);
WHEREAS, the Borrower wishes to amend the Initial Master Lease to, among other
things, (i) release the respective landlords’ lien on and security interests in
certain of the respective tenants’ furniture, fixtures, inventory, equipment and
other personal property (including, without limitation, “Tenant’s Pledged
Property” as defined in the Initial Master Lease and any deposit or securities
accounts and property maintained therein) and (ii) provide the tenants
thereunder, subject to the satisfaction of certain terms and conditions, an
ability to transfer and sell the operating business at certain properties to
replacement tenant(s) meeting certain criteria set forth therein (the “Initial
Master Lease Amendments”);
WHEREAS, the Borrower wishes to amend the Credit Agreement in connection with
the Initial Master Lease Amendments;
WHEREAS, Section 11.01 of the Credit Agreement provides that any provisions of
the Credit Agreement may be amended with the consent of the Administrative Agent
and the requisite number of Lenders as set forth therein;
WHEREAS, the Lenders party to this Amendment constitute Required Lenders;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
SECTION 1.AMENDMENTS TO CREDIT AGREEMENT. Subject to satisfaction (or waiver) of
the conditions set forth in Section 4 hereof, on the Amendment No. 1 Effective
Date, the Credit Agreement is hereby amended as follows:
(a)
The following defined terms shall be added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

“Amended Initial Master Lease” means the Initial Master Lease, as amended by
that certain First Amendment to Lease (Non-CPLV), dated as of December 22, 2017,
that certain Second






SC1:4721680.10

--------------------------------------------------------------------------------

 


Amendment to Lease (Non-CPLV) and Ratification of SNDA, dated as of February 16,
2018, that certain Third Amendment to Lease (Non-CPLV), dated as of April 2,
2018, and that certain Fourth Amendment to Lease (Non-CPLV), to be effective
upon consummation of the acquisition of the land and real property improvements
associated with Harrah’s Philadelphia in Chester, Pennsylvania by a Subsidiary
of the Borrower.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of September
24, 2018.
“Amendment No. 1 Effective Date” means September 24, 2018, the date of
effectiveness of Amendment No. 1.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Severance Lease” means any “L1/L2 Severance Lease” (as defined in the Amended
Initial Master Lease as of the Amendment No. 1 Effective Date) and any similar
leases permitted under any of the other Master Leases.
(b)
Section 1.01 of the Credit Agreement is hereby amended by amended and restating
the definition of “Master Lease” to read as follows:

“Master Leases” means the Initial Master Lease, the HLV Lease, any Severance
Lease and each Similar Lease entered into after the Closing Date by Borrower or
any of its Restricted Subsidiaries and any other Person (other than a Loan
Party).
(c)
The lead-in to Section 8.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

Neither the Borrower nor any Restricted Subsidiary shall wind up, liquidate or
dissolve its affairs, enter into any transaction of merger or consolidation,
divide (or otherwise split) itself into two or more limited liability companies
or other entities or make any Asset Sale, except for:
(d)
Section 8.01(cc) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(cc) any release of the landlords’ lien on and security interests in any of the
tenants’ furniture, fixtures, inventory, equipment and other personal property
(including, without limitation, any “Tenant’s Pledged Property” as defined under
the Initial Master Lease and any deposit or securities accounts and property
maintained therein) under the Initial Master Lease (including, in each case, any
such release effected in connection with an amendment of the Initial Master
Lease that is not prohibited under Section 8.12);
(e)
Section 8.01(dd) of the Credit Agreement is hereby amended by replacing the “.”
at the end thereof with “; and”



2







--------------------------------------------------------------------------------

 


(f)
Section 8.01 of the Credit Agreement is hereby amended by adding the following
new clause (ee) at the end thereof:

(ee) any division of any Restricted Subsidiary into two or more limited
liability companies or other entities; provided that (i) if the dividing entity
is a Guarantor, the surviving entity, if any, and each new entity formed as a
consequence of such division becomes a Guarantor and satisfies the requirements
of Section 6.08 substantially concurrently with such division, (ii) such
division shall be effected in accordance with applicable law, (iii) the transfer
of any assets in connection with any such division is otherwise permitted as an
Asset Sale under this Section 8.01 and (iv) any Investment made in connection
with any such division is permitted under Section 8.06.
(g)
Section 8.01 of the Credit Agreement is hereby amended by adding the following
sentence after clause (ee) at the end thereof:

Notwithstanding anything to the contrary herein, the Borrower shall not divide
(or otherwise split) itself into two or more limited liability companies or
other entities in reliance on any exceptions under this Section 8.01, and no
Restricted Subsidiary shall divide (or otherwise split) itself into two or more
limited liability companies or other entities except in reliance on Section
8.01(ee) above.
(h)
Section 8.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

8.12 Master Leases. Neither the Borrower nor any of the Restricted Subsidiaries
shall (i) amend or modify any of the Master Leases in any manner materially
adverse to the Lenders taken as a whole (as determined in good faith by the
Borrower), (ii) grant any waiver or release (other than the release of
landlords’ liens and security interests pursuant to Section 8.01(cc)) under or
terminate any Master Lease in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)) or (iii) enter into any Severance Lease if, after
giving effect to such Severance Lease, the terms and provisions thereof, when
taken as a whole together with (x) all of the terms and provisions of the
Amended Initial Master Lease or, as applicable, such other Master Lease to which
such Severance Lease relates, and (y) all of the terms and provisions of any
other Severance Lease theretofore entered into pursuant to the Amended Initial
Master Lease or, as applicable, such other Master Lease to which such Severance
Lease relates, are materially adverse to the Lenders taken as a whole (as
determined in good faith by the Borrower).
(i)
Section 10.08(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end of the last sentence thereof:

In connection with the release of the landlords’ liens on and security interests
permitted under Section 8.01(cc), the Collateral Agent and/or the Administrative
Agent, as applicable, is authorized to, at the Borrower’s request, enter into
any agreement terminating an applicable intercreditor agreement relating to the
property which is subject to such lien and security interest so released.


3







--------------------------------------------------------------------------------

 


(j)
Section 11.18 of the Credit Agreement is hereby amended by adding “; KYC
Information” at the end of the section heading and adding “and the Beneficial
Ownership Regulation” at the end of the last sentence thereof.

SECTION 2.    REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 1 Effective Date (as defined below), each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or text of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment No. 1.
SECTION 3.    REPRESENTATIONS & WARRANTIES.
SECTION 4.    CONDITIONS PRECEDENT. This Amendment No. 1 shall become effective
as of the first date (the “Amendment No. 1 Effective Date”) when each of the
conditions set forth in this Section 4 shall have been satisfied or waived:  
(a)
The Administrative Agent shall have received from (i) the Administrative Agent,
(ii) each Loan Party and (iii) the Required Lenders, a counterpart of this
Amendment signed on behalf of such party.

(b)
All costs, fees and expenses (including, without limitation, legal fees and
expenses to the extent invoiced prior to the Amendment No. 1 Effective Date)
contemplated and to the extent required by the Credit Agreement, and which are
payable to the Administrative Agent or any Lender pursuant to the terms thereof
shall have been paid to the extent due. Each Lender party hereto shall have
received a consent fee in an amount equal to 0.05% of the outstanding principal
amount of Loans and/or unused Revolving Commitments held by such Lender.

(c)
Each of the representations and warranties made by any Loan Party set forth in
Section 3 hereof shall be true and correct in all material respects (provided
that, any representation and warranty that is qualified by “materiality,”
“material adverse effect” or similar language shall be true and correct in all
respects (after giving effect to any such qualification therein)) on and as of
the Amendment No. 1 Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or if any such
representation and warranty is qualified by “materiality,” “material adverse
effect” or similar language, shall be true and correct in all respects (after
giving effect to any such qualification therein)) on and as of such earlier
date).

(d)
At the time of and after giving effect to this Amendment No. 1, no Default or
Event of Default shall have occurred and be continuing.

(e)
The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment No. 1 Effective Date, executed by a Responsible Officer of
the Borrower certifying compliance with the requirements set forth in clause (c)
and clause (d) of this Section 4.



4







--------------------------------------------------------------------------------

 


(f)
On the Amendment No. 1 Effective Date, the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Amendment No. 1 Effective Date) of Kramer Levin
Naftalis & Frankel LLP, counsel to the Loan Parties in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 5.    ADMINISTRATIVE AGENT. The Borrower and the Administrative Agent
agree that the Administrative Agent shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Administrative
Agent pursuant to the Amended Credit Agreement, including Section 11.04 and
Section 11.16 thereof, in connection with the preparation, execution and
delivery of this Amendment No. 1 or any claim, litigation, investigation or
proceeding relating thereto.
SECTION 6.    REAFFIRMATION.
(a)
To induce the Lenders and the Administrative Agent to enter into this Amendment
No. 1, each of the Loan Parties hereby acknowledges and reaffirms its
obligations under each Loan Document to which it is a party, including, without
limitation, any grant, pledge or collateral assignment of a lien or security
interest, as applicable, contained therein, in each case as amended, restated,
amended and restated, supplemented or otherwise modified prior to or as of the
date hereof (including as amended pursuant to this Amendment No. 1)
(collectively, the “Reaffirmed Documents”). Each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment No. 1.

(b)
In furtherance of the foregoing Section 6(a), each Guarantor, in its capacity as
a Guarantor under the Guaranty (in such capacity, each a “Reaffirming Loan
Guarantor”), reaffirms its guarantee of the Obligations under the terms and
conditions of the Guaranty and agrees that the Guaranty remains in full force
and effect to the extent set forth in the Guaranty and after giving effect to
this Amendment No. 1, and is hereby ratified, reaffirmed and confirmed. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
Amendment No. 1 and the Amended Credit Agreement. Each Reaffirming Loan
Guarantor hereby (i) acknowledges and agrees that its guarantee of the
Obligations and each of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment No. 1, (ii) acknowledges and agrees that it will continue to
guarantee to the fullest extent possible in accordance with the Loan Documents
the payment and performance of all Obligations under each of the Loan Documents
to which it is a party (including all such Obligations as amended and reaffirmed
pursuant to this Amendment No. 1) and (iii) acknowledges, agrees and warrants
for the benefit of the Administrative Agent, the Collateral Agent and each other
Secured Party that there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, that would enable
such Reaffirming Loan Guarantor to avoid or delay timely performance of its
obligations under the Loan Documents.



5







--------------------------------------------------------------------------------

 


(c)
In furtherance of the foregoing Section 6(a), each of the Loan Parties that is
party to any Collateral Document, in its capacity as a “grantor”, “pledgor” or
other similar capacity under such Collateral Document (in such capacity, each a
“Reaffirming Grantor”), hereby acknowledges that it has reviewed and consents to
the terms and conditions of this Amendment No. 1 and the transactions
contemplated hereby. In addition, each Reaffirming Grantor reaffirms the
security interests granted by such Reaffirming Grantor under the terms and
conditions of the Collateral Documents (in each case, to the extent a party
thereto) to secure the Obligations (including all such Obligations as amended
and reaffirmed pursuant to this Amendment No. 1) and agrees that such security
interests remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Reaffirming Grantor hereby (i) confirms that each Collateral
Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to secure, to the fullest extent possible in
accordance with the Collateral Documents, the payment and performance of the
Obligations (including all such Obligations as amended and reaffirmed pursuant
to this Amendment No. 1), as the case may be, including without limitation the
payment and performance of all such applicable Obligations that are joint and
several obligations of each Guarantor and each Reaffirming Grantor now or
hereafter existing, (ii) confirms its respective grant to the Collateral Agent
for the benefit of the Secured Parties of the security interest in and
continuing Lien on all of such Reaffirming Grantor’s right, title and interest
in, to and under all Collateral, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, as collateral security for
the prompt and complete payment and performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all applicable Obligations (including all such Obligations as
amended and reaffirmed pursuant to this Amendment No. 1), subject to the terms
contained in the applicable Loan Documents (including as amended pursuant to
this Amendment No. 1) , and (iii) confirms its respective pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Collateral Documents to which it is a party.

(d)
Each Guarantor (other than the Borrower) acknowledges and agrees that (i) such
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to this Amendment No. 1 and (ii) nothing in the Credit
Agreement, this Amendment No. 1 or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendment, consent or waiver
of the terms of the Credit Agreement.

SECTION 7.    MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment No. 1 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Credit Agreement or any other Loan Document. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement or any other Loan Document or instruments securing the same,
which shall remain in full force and effect as modified hereby or by instruments
executed concurrently herewith, and each of the parties hereto acknowledges and
agrees that the terms of



6







--------------------------------------------------------------------------------

 


this Amendment No. 1 constitute an amendment of the terms of pre-existing
Indebtedness and the related agreement, as evidenced by the Amended Credit
Agreement.
(b)
Governing Law; Jurisdiction, Consent to Service of Process, Waiver of Jury
Trial, Etc. Sections 11.14 and 11.15 of the Credit Agreement are incorporated by
reference herein as if such Sections appeared herein, mutatis mutandis.

(c)
Severability. Section 11.12 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment No. 1 may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 1 by telecopy or other electronic transmission (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Amendment No. 1. Article and Section headings used herein are for
convenience of reference only, and are not part of this Amendment No. 1 and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment No. 1.

(e)
Amendment, Modification and Waiver. This Amendment No. 1 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(f)
Loan Document. On and after the Amendment No. 1 Effective Date, this Amendment
No. 1 shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

[Remainder of page intentionally blank; signatures begin next page]




7







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the date first above
written.


[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

 


Borrower:
VICI PROPERTIES 1 LLC
By: /s/ DAVID A. KIESKE    
Name: David Kieske  
Title: Treasurer
 
Guarantors:
BALLY’S ATLANTIC CITY LLC,
BILOXI HAMMOND LLC,
BLUEGRASS DOWNS PROPERTY OWNER LLC,
CAESARS ATLANTIC CITY LLC,
CLAUDINE PROPCO LLC,
CLAUDINE PROPERTY OWNER LLC,
GRAND BILOXI LLC,
HARRAH’S BOSSIER CITY LLC,
HARRAH’S COUNCIL BLUFFS LLC,
HARRAH’S LAKE TAHOE LLC,
HARRAH’S METROPOLIS LLC,
HARRAH’S RENO LLC,
HARVEY’S LAKE TAHOE LLC,
HORSESHOE SOUTHERN INDIANA LLC,
HORSESHOE TUNICA LLC,
MISCELLANEOUS LAND LLC,
NEW HARRAH’S NORTH KANSAS CITY LLC,
NEW HORSESHOE HAMMOND LLC,
NEW TUNICA ROADHOUSE LLC, 
PROPCO GULFPORT LLC,
VEGAS DEVELOPMENT LLC, and
VEGAS OPERATING PROPERTY LLC,
each, a Delaware limited liability company,


By: /s/ DAVID A. KIESKE      
Name: David Kieske
Title: Treasurer


HORSESHOE BOSSIER CITY PROP LLC, and
HARRAH’S BOSSIER CITY LLC,
each, a Louisiana limited liability company


By: /s/ DAVID A. KIESKE      
Name: David Kieske
Title: Treasurer







[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

 


Goldman Sachs Bank USA, as Administrative Agent




By:    /s/ JOSHUA DESAI    
Name: Joshua Desai
Title:     Authorized Signatory


[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

 




[Signature Pages of Lenders on file with the Administrative Agent]


[Signature Page to Amendment No. 1 to Credit Agreement]

